Title: From John Adams to Mercy Otis Warren, 17 August 1814
From: Adams, John
To: Warren, Mercy Otis


				
					Dear madam—
					Quincy August 17th. 1814—
				
				I have certified in the book in the Atheneum that to my certain Knowledge, The Group was written by Mrs: Warren.Your polite invitation to Plymouth, is esteemed as an effusion of friendship, ancient and modern: But three score and nineteen years have reduced me to the Situation, the temper and humour of Mr. Selden, who Clarendon Say’s, would not have Slept out of his own bed, for any office the King could have given him.The difference of Character and Conduct in New England for the last fifty years, is not so great in reallity as in AppearanceThe Tories had the assendency from 1761. to 1775 and then, 1775 and 1776 scarcely turned the majority. Through the whole Revolution the Tories sat on our skirts, and were a dead Weight, obstructing and embarrassing all our Efforts. They have now the entire dominion of of the five states of New England—Stonington, however, appears to have shaken off their yoke, and new york is setting a good Example.Could you have believed forty years ago, that in so short a time Plymouth, Duxbury, and Boston, would have been rivalled and exceeded by new york in Patriotism, Fortitude and Courage?I do not consider the peace in Europe, as yet concluded. The great questions of the Liberty of the Scheldt of Ostend, Nieuport Bruges &c, are still to be discussed in a Congress of ambassadors at Vienna, and other questions too numerous to be mentioned.The War between Protestantism and Catholicism lasted thirty years, i e. from 1618 to 1648. The War between Republicanism and Depotism has already reached thirty nine years. The religious war is not yet ended. When the political War will terminate, must be left to him who rules the armies of Heaven.In one thing I am clear, If the War continues between Great Britain and the United States, as  I believe it will it will soon rekindle the flames in Europe.my children intended but a Short visit at Plymouth and Sandwich. Various circumstances Some melancholly and others less gloomy rendered a longer excursion inconvenientThe Alarm in Plymouth had no share, in their early return to the mansion of your Old Friend—
				
					John Adams
				
				
			